DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 APRIL 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2007/0094680 in view of Sasaki et al., US 2013/0191861 and further in view of McCarthy, US 2014/0270505.

Regarding Claim 1, Kim (Fig. 10, item 101, pp0033) teaches a receiving apparatus (DTV receiver) comprising:
Kim (pp0019-pp0020), teaches circuitry configured to (a terrestrial digital television (DTV) receiver includes a tuner, a microcomputer, and a demodulator):
Kim (Fig. 10, item 102, pp0188-pp0189) teaches receive a digital broadcast signal including video data; the terrestrial broadcast receiver 101 includes a tuner 102 that receives a terrestrial broadcast signal including a PSI/PSIP (program and system information/program and system information protocol) table. Yet, the PSIP table includes an EAT (emergency alert table).  Additionally, based on an emergency flag, the system knows whether to parse information from an emergency alert table (see Kim; pp0121). That is, based on the emergency flag, the system can know to parse emergency information included in video data (where the video data is interpreted to correspond to the multiplexed signal received by the receiver, which includes video data, i.e. data relating to the video, including audio, video, and table(s); pp0189-pp0192).  
Kim (Fig. 10, item 102, pp0188-pp0189) teaches acquire emergency data transmitted in a signaling table (i.e. PSIP table) by the digital broadcast signal, (i.e. the PSIP table includes emergency data as an EAT (emergency alert table)).  
 the emergency data including (i) first emergency information indicating a presence of emergency information included in video data and (ii) second emergency information indicating whether or not to maintain the video data on a screen; Fig. 7 illustrates a  MGT (master guide table) that PSIP is an abbreviation of program and system information protocol, means a broadcasting protocol for transmitting channel and broadcast program guide information, and defines tables such as MGT (master guide table) For instance, one bit, as shown in FIG. 7, is allocated to the emergency flag (emergency_flag). If the terrestrial broadcast transmitting side transmits an MGT by setting the emergency flag. (emergency_flag) to `0`, a terrestrial broadcast receiver side checks that the emergency flag (emergency_flag) of the received MGT is `0`and then confirms the emergency has taken place as first emergency information indicating emergency information embedded in video data. In this case, despite a channel that is being watched by a user, the terrestrial broadcast receiver side automatically tunes the channel to an emergency channel or an emergency alert channel. Meanwhile, if the terrestrial broadcast transmitting side transmits an MGT by setting the emergency flag (emergency_flag) to `1`, the terrestrial broadcast receiver side checks that the emergency flag (emergency_flag) of the received MGT is `1` and then confirms a normal state that the emergency has not taken place). In this case, the automatic channel tuning process to the emergency channel is not executed but a normal broadcast image is outputted, maintain the video data on a screen which is being watched by a viewer. Referred to Fig. 10, the PSI/PSIP decoder 108 can parse EAT  Yet, while the text associated with the emergency is outputted via the display unit 106, brightness, color and the like of the text are adjusted using an "alert_priority" field value among information included in the EAT (emergency alert table), that determining second emergency information indicating whether or not to maintain the video data on a screen as shown in Figs. 11 and 12.  Additionally, based on this emergency flag, the system knows whether to parse information from an emergency alert table (see Kim; pp0121). That is, based on the emergency flag, the system can know to parse emergency information that can be included/embedded in video data (i.e. where the video data is interpreted to correspond to the multiplexed signal received by the receiver, which includes video data including audio, video, and table(s); pp0189-pp0192).
Kim (Fig. 9A, pp0144, step 904, pp0148, step906, pp0150, pp0165 Fig. 9B, pp0168, S920-s926, pp0169-pp0175, S927, pp0176-pp0177) teaches process the emergency data to determine whether or not to maintain the video data, wherein the process includes determining a presence or absence of a data element regarding a display of the emergency information included in the video data; and display the video data on the screen in accordance with the determination. (i.e. Fig. 9A is process the emergency data to determine whether or not to maintain the video data based on determination of a data element is “alert_priority” from EAT as shown in Fig. 1, i.e. “alert_priority” value is indication of presence of the data element.  
Fig. 9B is process the emergency data to determine whether or not to maintain the video data based on a data element from MGT like in Fig. 7 where the data element is “(emergency_flag); there is no process that an action of the terrestrial broadcast receiver is varied according to a priority of an emergency.  Initializing step, determining that a power of a terrestrial broadcast receiver is turned on or off (S920)that if the power of the terrestrial broadcast receiver is turned off and a standby mode, the terrestrial broadcast receiver is tuned to an emergency alert channel each predetermined cycle (S921), it means that the power of the terrestrial broadcast receiver is not turned on despite plugging in and more particularly, an emergency flag ("emergency_flag") transmitted over the emergency alert channel is checked (S922)(i.e. an MGT (master 
While Kim does disclose use of an emergency flag, so the system can know to parse emergency information that can be included in video data (i.e. where the video data is interpreted to correspond to the multiplexed signal received by the receiver, which includes video data including audio, video, and table(s); pp0189-pp0192), as well as processing when the second emergency information indicates not to maintain the video data (i.e. as indicated above), Kim does not explicitly disclose a digital broadcast signal including video data having emergency information embedded therein; and emergency information embedded in the video data,
the video data with the emergency information embedded therein being scaled down.
However, Sasaki teaches a digital broadcast signal including video data having emergency information embedded therein (digital broadcast; page 5, ; 
an indication of emergency information embedded in the video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285, and other information, including tables, about indication of emergency information also included in broadcast stream; page 13, paragraph 320); 
the video data with the emergency information embedded therein (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285); and  
emergency information embedded in the video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include Sasaki’s teaching of emergency information embedded in the received broadcast already disclosed by Kim in order to provide an improved method and system for conveying important messages correctly to users, thereby un-obstructing operations of the broadcasting stations (Sasaki; page 1, paragraph 7).
video data with information embedded therein being scaled down.
However, McCarthy teaches video data with information embedded therein being scaled down (scaling video, including the embedded region of interest information to a smaller form; page 1, paragraph 13, and page 3, paragraph 40, and Figs. 2A and 2B, and wherein the region of interest information can also include emergency and news information; page 1, paragraph 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include McCarthy’s teaching of scaling of both video and regions of interest with what was previously disclosed by Kim and Sasaki in order to provide a system and method for improving the quality of videos with regions of interest, particularly when the screen size or form factor is changed during video processing (McCarthy; page 1, paragraph 9).

Regarding Claim 2, The receiving apparatus according to claim 1, in view of Sasaki and McCarthy, Kim (Fig. 1, pp0044, pp0053 and pp0056) teaches wherein the first emergency information is emergency alert service identification information (Referring to FIG. 1, "table_ID" is emergency alert service identification information (a syntax indicating that the EAT can be used as a table including information about an emergency alert message of terrestrial broadcasting an emergency alert message into an interrupt service. For example: When DTV receiver is detecting "EAS_event_code" in EAT can indicates a type of an EAS and can represent a type of an emergency such 

Regarding Claim 3, The receiving apparatus according to claim 2, in view of Sasaki and McCarthy, Kim (Fig. 10, items 108, 111, pp0197-pp0198, Fig. 11, 12, pp0199-pp0200) teaches wherein the second emergency information includes layout information (The terrestrial DTV receiver further may further include a controller as [111] controlling operation of a display device [106] in order to scroll the parsed message as the second emergency information across a portion of a video screen as shown in Figs. 11A, 11B and 12A and 12B).

Regarding Claim 4, The receiving apparatus according to claim 3, Kim in view of Sasaki and McCarthy teaches wherein the circuitry is configured to maintain the video data by scaling the video data when the second emergency information indicates a scaling display (Kim; Figs, 11B, pp0199 and 12A, pp0200, and i.e. the second emergency information is displayed by scaling size vs. “alert_priority” indicating, and McCarthy; scaling video, including the region of interest information to a smaller form; page 1, paragraph 13, and page 3, paragraph 40, and Figs. 2A and 2B, and wherein the region of interest information can also include emergency and news information; page 1, paragraph 9).

Regarding Claim 5, The receiving apparatus according to claim 4, in view of Sasaki and McCarthy, Kim (Figs, 11A, 11B, pp0199 and 12A, 12B, pp0200) teaches not maintain the video data by overlapping the video data when the second emergency information indicates an overlapped display.

Regarding Claim 7, The receiving apparatus according to claim 1, in view of Sasaki and McCarthy, Kim (pp0153) teaches wherein the digital broadcast signal complies with an internet protocol (IP) transmission scheme. (i.e. the terrestrial broadcasting means a case of receiving to output Internet broadcasting).  Sasaki also teaches use of the internet for transmission and IP (page 16, paragraph 377, and page 27, paragraph 638).
Regarding Claim 8, a data processing method for use with a receiving apparatus, is rejected for the same reason as analyzed in claim 1.

Regarding Claim 9, Kim (pp0042) teaches a transmitting apparatus;
Kim (Fig. 1, pp0042) teaches generate emergency data in a signaling table (an emergency has taken place by transmitting PSIP table including the EAT from a terrestrial broadcasting transmitter);
Kim (pp0019-pp0020,Fig. 7, pp0110-pp0119, Fig. 10, item 108, pp0197-pp198, Figs. 11A, 11B, pp0199 and Figs. 12A,12B, pp0200 ), teaches emergency data  including (i) first emergency information indicating a presence of emergency information included in video data and (ii) second emergency information indicating whether or not to maintain the video data on a screen; and (Additionally, based on this emergency flag, the system knows whether to parse information from an emergency alert table (see Kim; pp0121). That is, based on the emergency flag, the system can know to parse emergency information embedded in video data (i.e. where the video data is interpreted to correspond to the multiplexed signal received by the receiver, which includes video data including audio, video, and table(s); pp0189-pp0192)).
Kim (Fig. 10, item 102, pp0188-pp0189) teaches transmit, in a digital broadcast signal, the signaling table and the video data, (see the same analysis in the receiver apparatus of claim 1, although portion teaches limitations associated with receiver side. A skilled person in the art would appreciates that the teaching is similar analysis in transmitter side in opposite direction. For example: transmitting at transmitter and receiving at the receiver).
Kim (Fig. 9A, pp0144, step 904, pp0148-step906, pp0150, pp0165 Fig. 9B, pp0168, S920-s926, pp0169-pp0175 , S927, pp0176-pp0177) teaches wherein a presence or absence of a data element in the emergency data regarding a display of the emergency information included in the video data is used to determine whether or not to maintain the video data on the screen.  (see the same analysis in the receiver apparatus claim 1, although portion teaches limitations associated with receiver side. A skilled person in the art would appreciates that the teaching is similar analysis in transmitter side in opposite direction).
 transmitting apparatus comprising: circuitry configured to; emergency information embedded in video data; and a digital broadcast signal with video data having the emergency information embedded therein; and the video data with the emergency information embedded therein being scaled down.
However, Sasaki teaches a transmitting apparatus comprising: circuitry configured to (transmission apparatus, including circuitry; Fig. 1, elements 100 and 200, and Fig. 2, elements 100a and 106a, and page 8, paragraph 185, and page 27, paragraphs 628-630 and 635); 
emergency information embedded in video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285); 
a presence of emergency information embedded in video data (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285, and other information, including tables, about ; 
a digital broadcast signal with video data having the emergency information embedded therein (digital broadcast; page 5, paragraphs 132 and 134, and broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285); and
the video data with the emergency information embedded therein (broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285, and other information, including tables, about indication of emergency information also included in broadcast stream; page 13, paragraph 320).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include Sasaki’s teaching of transmission circuitry, and emergency information embedded in the broadcast already disclosed by Kim in order to provide an improved method and system for conveying important messages correctly to users, thereby un-obstructing operations of the broadcasting stations (Sasaki; page 1, paragraph 7).
Kim in view of Sasaki does not explicitly disclose video data with information embedded therein being scaled down.
 video data with information embedded therein being scaled down (scaling video, including the embedded region of interest information to a smaller form; page 1, paragraph 13, and page 3, paragraph 40, and Figs. 2A and 2B, and wherein the region of interest information can also include emergency and news information; page 1, paragraph 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include McCarthy’s teaching of scaling of both video and regions of interest with what was previously disclosed by Kim and Sasaki in order to provide a system and method for improving the quality of videos with regions of interest, particularly when the screen size or form factor is changed during video processing (McCarthy; page 1, paragraph 9).

Regarding Claim 10, the transmission apparatus is rejected for the same reason as analyzed in claim 2.
Regarding Claim 11, the transmission apparatus is rejected for the same reason as analyzed in claim 3.

Regarding Claim 12, The transmitting apparatus according to claim 11, Kim in view of Sasaki and McCarthy teaches wherein the circuitry is configured to set the layout information (Kim; Fig. 10, items 108, 111, pp0197-pp0198, Fig. 11, 12, pp0199-pp0200), as a scaling display indicating to maintain the video data by scaling the video data (McCarthy; scaling video, including the region of interest .

Regarding Claim 13, The transmitting apparatus according to claim 12, in view of Sasaki and McCarthy, Kim (Fig. 10, items 108, 111, pp0197-pp0198,  Fig. 11, 12, pp0199-pp0200) teaches wherein the circuitry is configured to set the layout information as an overlapped display indication to not maintain the video data by overlapping the video data.

Regarding Claim 15, the transmission apparatus is rejected for the same reason as analyzed in claim 7.
Regarding Claim 16, a data processing method for use with a transmitting apparatus, is rejected for the same reason as analyzed in claim 9.

Regarding Claim 17, The receiving apparatus according to claim 1, in view of Sasaki and McCarthy, Kim discloses wherein the emergency information embedded in video data includes text information (Kim; Fig. 1, see "alert_text()", and pp0090, and Sasaki; digital broadcast; page 5, paragraphs 132 and 134, and broadcast stream of video and audio data, wherein also contains embedded information; page 8, paragraph 192, and wherein emergency message can be embedded in the broadcast video; page 12, paragraphs 282 and 285).

Regarding Claim 19, The receiving apparatus according to claim 17, in view of Sasaki and McCarthy, Kim discloses wherein the second emergency information indicates one of (i) an overlapping display in which the text information is overlapped with a display of the video data, and (ii) a video scaling display in which a display of the video data is scaled such that a display of the text information is not overlapped with a display of the video data (alert_priority; Fig. 9A, pp0144, step 904, pp0148-step906, pp0150, pp0165 Fig. 9B, pp0168, S920-s926, pp0169-pp0175, S927, pp0176-pp0177, and wherein the priority information indicates at least that text should not be outputted or should be outputted in a particular format, i.e. overlapped on video and scrolling; Figs. 2 and 3, and Figs. 11A and 11B, and pp0065-pp0066, and pp0199).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2007/0094680 in view of Sasaki et al., US 2013/0191861 and further in view of McCarthy, US 2014/0270505 and Jerding et al, US 7,308,697.

Regarding Claim 18, Kim in view of Sasaki and McCarthy discloses all the claimed limitations of claim 17, as well as the determination of the presence or absence of the data element includes a determination of whether information of the text information is provided for the data element (Kim; information field can contain specific value used to make adjustments to displayed emergency alert text, i.e. determination of the value present in order to know what adjustments to make; pp0198).

In a related art, Jerding does disclose a description of a position of the text information (indication of configuration data for messages, including display positioning information; col. 7, lines 23-33, and Fig. 2F, see "display coordinates", and col. 12, lines 16-22, and cols. 13 and 14, see "display size").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include teaching position information as taught by Jerding in the information of combined teaching of Kim, Sasaki, and McCarthy, in order to provide an improved system and method for efficient utilization of resources in development and implementation of messaging in cable and satellite systems (Jerding; col. 2, lines 26-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424